Exhibit 10.2

 

FIRST AMENDMENT TO

 

PLEDGE AND SECURITY AGREEMENT

 

made by

 

POWER-ONE, INC.

 

and

 

EACH OTHER PLEDGOR HEREUNDER

 

in favor of

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of May 8, 2009

 

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT TO THE PLEDGE AND SECURITY AGREEMENT dated as of May 8,
2009 (the “Amendment”) among POWER-ONE, INC., a Delaware corporation (the
“Company”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of the
Company (each, a “Subsidiary Pledgor,” and collectively with the Company, the
“Pledgors”), in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association (in such capacity, together with successors and
assigns, the “Collateral Agent”).

 

WHEREAS, the Company and the Collateral Agent are parties to an Indenture dated
as of June 17, 2008 (as amended or supplemented, the “Indenture”), which
evidences and governs the issuance of debt securities (the “Securities”) by the
Company in the aggregate principal amount of $80,000,000, of which $63,000,000
are currently outstanding.

 

WHEREAS, the Company and the Collateral Agent heretofore executed and delivered
a Pledge and Security Agreement dated as of June 17, 2008 (the “Pledge
Agreement”) between the Company and the Collateral Agent, pursuant to which the
Pledgors granted security interests in favor of the Collateral Agent, for the
benefit of the Holders, in the Pledged Collateral.

 

WHEREAS, Section 13.01(b) of the Indenture provides that the Holders of at least
a majority principal amount of the outstanding Securities may direct the
Collateral Agent to amend, modify or supplement the Pledge Agreement and/or to
release Pledged Collateral from the lien of the Pledge Agreement.

 

WHEREAS, the Company has obtained the written consent to this Amendment from the
Holders of at least a majority in aggregate outstanding principal amount of the
Securities, and such Holders have directed the Collateral Agent to enter into
this Amendment for their benefit.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed as follows:

 

ARTICLE ONE

 

Section 1.1.           Amendments to the Pledge Agreement.

 

(a)           Subsections (i) and (iii) of Section 6(a) of the Pledge Agreement
are each deleted in their entirety and such subsections shall be replaced with
the phrase “[Intentionally omitted];”, and any and all references to such
subsections, whether direct or indirect, in any term, condition, limitation or
other provision in the Pledge Agreement, are deleted, and such section and
references shall be of no further force or effect.

 

(b)           Subsection (ii) of Section 6(a) of the Pledge Agreement is deleted
in its entirety and shall be replaced with the following:

 

“create or suffer to exist any Lien (other than, for the avoidance of doubt,
Permitted Liens) upon or with respect to any of the Pledged Collateral, except
for

 

1

--------------------------------------------------------------------------------


 

the security interest under this Agreement, any other Indenture Document or in
respect of any Pari Passu Indebtedness that ranks equally and ratably with the
security interest under this Agreement in an aggregate principal amount
exceeding, when aggregated with the aggregate principal amount of outstanding
Notes, $80.0 million (the “Cap”); provided, however, that, for a single period
not to exceed six consecutive months, the Cap may be increased to $120 million
by notice from the Company to Collateral Agent.”

 

(c)           Section 6(k) of the Pledge Agreement is deleted in its entirety
and shall be replaced with the following:

 

“not take any action that could, or fail to take any action which failure could,
reasonably be expected to result in any one or more of the representations and
warranties set forth in Section 5 of this Agreement being incorrect or
inaccurate in any material respect when made;”

 

(d)           Section 6(n) of the Pledge Agreement is deleted in its entirety
and such section shall be replaced with the phrase “[Intentionally omitted];”,
and any and all references to such section, whether direct or indirect, in any
term, condition, limitation or other provision in the Pledge Agreement, are
deleted, and such sections and references shall be of no further force or
effect.

 

(e)           Sections 6(y) of the Pledge Agreement is deleted in its entirety
and such section shall be replaced with the phrase “[Intentionally omitted];
and”, and any and all references to such sections, whether direct or indirect,
in any term, condition, limitation or other provision in the Pledge Agreement,
are deleted, and such sections and references shall be of no further force or
effect.

 

(f)            The following is hereby added as a new Section 30 to the Pledge
Agreement:

 

“SECTION 30.     Releases.  If any of the Pledged Collateral is sold,
transferred or otherwise disposed of by any Pledgor in a transaction that is not
prohibited by the Indenture, then the Lien thereon and security interest therein
(but not in any of the proceeds thereof) arising under Section 2 hereof
automatically shall be released without further action by the Collateral Agent,
any Holder or any other Person, and the Collateral Agent, at the request and
sole expense of such Pledgor, shall execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable to effect or
evidence such  release of the Liens and security interests created hereby on or
in such Pledged Collateral.”

 

(g)           The following is hereby added as a new Section 31 to the Pledge
Agreement:

 

2

--------------------------------------------------------------------------------


 

“SECTION 31.     Lien Sharing.  The Collateral Agent hereby agrees that, to the
extent that the Company or any of its Subsidiaries incurs any Indebtedness that
is secured equally and ratably by Liens on the Collateral, it shall (i) enter
into with the holders of such Indebtedness (or any agent or trustee on behalf of
such holders) an intercreditor agreement on customary terms providing for, among
other things, such Indebtedness to be secured equally and ratably with the Liens
of the Collateral Agent on the Collateral and voting rights with respect to
Collateral matters to be determined on a ratable basis based on the aggregate
amount of obligations owing under the Indenture Documents and to the holders of
such Indebtedness (or any agent or trustee on behalf of such holders) and
(ii) agree to such amendments to this Agreement as are required to provide for
the sharing of the Collateral.”

 

ARTICLE TWO

 

Section 2.1            Effective Date of This Amendment.

 

This Amendment shall be effective as of the date first written above.

 

Section 2.2            Pledge Agreement Ratified.

 

Except as hereby otherwise expressly provided, the Pledge Agreement, as modified
by this Amendment, is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.

 

Section 2.3            Counterparts.

 

This Amendment may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 

Section 2.4            Collateral Agent Not Responsible.

 

The recitals contained herein shall be taken as the statements of the Company
and the Collateral Agent assumes no responsibility for their correctness.  The
Collateral Agent makes no representation as to the validity or sufficiency of
this Amendment.

 

Section 2.5            Definitions and Terms.

 

Unless otherwise defined herein, all capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Pledge Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 2.6            Governing Law.

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

 

 

PLEDGORS:

 

 

 

 

 

 

 

 

POWER-ONE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Richard J. Thompson

 

Name:

Richard J. Thompson

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

P-O DELAWARE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Richard J. Thompson

 

Name:

Richard J. Thompson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

PAI CAPITAL LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Linda C. Heller

 

Name:

Linda C. Heller

 

Title:

Sole Legal Representative

 

 

 

 

 

 

 

HC POWER, INC., a California corporation

 

 

 

 

 

 

 

By:

/s/ Richard J. Thompson

 

Name:

Richard J. Thompson

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

P-O NEVADA CORP., a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Richard J. Thompson

 

Name:

Richard J. Thompson

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Collateral Agent

 

 

 

 

 

 

 

By:

     /s/ Teresa Petta

 

Name:

Teresa Petta

 

Title:

Vice President

 

 

 

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

 

 

By:

     /s/ I-San Ko

 

Name:

I-San Ko

 

Title:

Vice President

 

 

 

 

 

 

 

BNY MELLON CORPORATE TRUSTEE
SERVICES LIMITED

 

 

 

 

 

 

By:

     /s/ Paul Cattermole

 

Name:

Paul Cattermole

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST
COMPANY (CAYMAN) LIMITED

 

 

 

 

 

 

By:

     /s/ [illegible]

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK (LUXEMBOURG) S.A. — ITALIAN BRANCH

 

 

 

 

 

 

By:

    /s/ Adriana Perelli

 

Name:

Adriana Perelli

 

Title:

General Manager

 

--------------------------------------------------------------------------------